Case 9:20-cr-80090-JIC Document 40 Entered on FLSD Docket 02/18/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 20-CR-80090-JIC

 UNITED STATES OF AMERICA,

        Plaintiff,
 vs.

 DANIEL SLATER

        Defendant

 _____________________________/

               MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANT

        Comes now, Valentin Rodriguez, Jr., current counsel for Defendant, DANIEL SLATER,

 who files this Motion to Withdraw as counsel, and as grounds, states the following:

 1.     The undersigned has represented Defendant since July 21, 2021.

 2.     During the course of representation, the undersigned has developed a conflict of interest, as

        recognized in FLORIDA BAR RULE 4-1.7 CONFLICT OF INTEREST; CURRENT

        CLIENTS, coupled with irreconcilable differences with the Defendant, who is currently

        incarcerated pending trial at the Palm Beach County Jail.

 3.     The nature of the conflict of interest can only be revealed in camera; however, separate and

        apart from this conflict of interest, there is legal cause for the undersigned to withdraw due

        to irreconcilable differences.

 4.     CERTIFICATION: AUSA Jessica Kahn Obenauf has been advised of this motion but at

        this point cannot take a position.
Case 9:20-cr-80090-JIC Document 40 Entered on FLSD Docket 02/18/2021 Page 2 of 2




        WHEREFORE, Defendant requests that this Court set a hearing so that the undersigned

 counsel can state, in camera, the grounds for withdrawing as counsel of record for Defendant, or in

 the event that substitute counsel enters an appearance before such hearing, grant this motion upon

 entry of new counsel for Defendant.


                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true copy of the foregoing has been furnished to all counsel of
 record, on this 18th day of February, 2021 by filing with CM/ECF, and by U.S. Mail to Dan Slater,
 c/o Palm Beach County Jail, P.O. Box 24716, West Palm Beach, Florida 33416.

                                              Respectfully submitted,

                                              /s/ Valentin Rodriguez
                                              ___________________________
                                              VALENTIN RODRIGUEZ, ESQ.
                                              Valentin Rodriguez, P.A.
                                              2465 Mercer Avenue, Suite 301
                                              West Palm Beach, FL 33401
                                              (561) 832-7510
                                              defend@bellsouth.net
                                              Fla Bar No. 047661

                                              Counsel for Defendant Slater




                                                                        2
